Citation Nr: 0727010	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-03 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1997 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision from the Department of 
Veterans Affairs (VA) regional office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The veteran had active service from July 1997 to 
September 1999.

2.  The veteran has an honorable discharge, with the 
separation reason given as "condition not a physical or 
mental disability," under paragraph 6203.2 of the 
MARCORSEPMAN (Marine Corps Separation and Retirement Manual), 
which relates to involuntary separations for the convenience 
of the government; the veteran's DD Form 214 also references 
separation code HFV1 of the MARCORSEPMAN, which refers to 
involuntary discharge - condition which interferes with the 
performance of duties (board waived).

3.  There is no indication that the discharge condition 
resulted from willful misconduct.

4.  The veteran was discharged for a physical or mental 
condition that was not characterized as a disability and 
interfered with the veteran's performance of his duty.






CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have been 
met.  38 U.S.C.A. §§ 3011, 5107(b) (West 2002); 38 C.F.R. § 
21.7042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, it is not clear 
that such notice is required in this case since the benefits 
sought are found in Chapter 30 of Title 38, United States 
Code.  Simms v. Nicholson, 19 Vet. App. 453, 456 (2006) 
(holding that the VCAA applied only to the award of benefits 
under Chapter 51 of 38 U.S.C.A.; Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) ("the notice and duty to assist 
provisions of the [VCAA]...are relevant to a different 
Chapter of Title 38 and do not apply to this appeal").

Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, which is dispositive in this case.  Furthermore, as 
the Board finds that a full grant of the benefits sought on 
appeal is warranted, any deficiencies in the required notice 
does not result in prejudice to the veteran's claim.

The veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  He does not dispute 
that he served less than his four year contracted term of 
service, or that the reason for his early discharge has been 
characterized as for the convenience of the government.  
Instead, he emphasizes that the underlying reason for this 
discharge was his low back condition, and that service 
connection has now been established for this disability.

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4).

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

Many of the salient facts in this case are not in dispute.  
The veteran first entered active duty in July 1997.  He was 
discharged after serving 25 months, 29 days of a four year 
enlistment contract.  The veteran's DD Form 214 reflects that 
he received an honorable discharge, with the separation 
reason given as "condition not a physical or mental 
disability," under paragraph 6203.2 of the MARCORSEPMAN, 
which relates to involuntary separations for the convenience 
of the government.  The veteran's DD Form 214 also references 
separation code HFV1 of the MARCORSEPMAN, which refers to 
involuntary discharge - condition which interferes with the 
performance of duties (board waived).  There is also no 
indication that the low back condition that was responsible 
for the veteran's discharge resulted from willful misconduct.  
Following service, the veteran was service connected for a 
low back disability, effective the day following his 
separation from active service.

The veteran's current claim for entitlement to Chapter 30 
benefits was submitted in February 2005.  The RO denied the 
veteran's claim on the basis that he had insufficient 
qualifying service, and did not qualify pursuant to any 
exceptions authorized by Congress.  

Basically, the Board finds that the most critical questions 
to consider with respect to the veteran's basic eligibility 
for Chapter 30 benefits are whether or not he was released 
from active duty prior to completing his qualifying service 
as a result of a service-connected disability under 38 C.F.R. 
§ 21.7042(a)(5)(i), or alternatively, whether he was 
discharged for a physical or mental condition that was not 
characterized as a disability that interfered with the 
veteran's performance of duty, and thus entitles him to basic 
education assistance under 38 C.F.R. § 21.7042(a)(5)(vi).  
The Board will now examine both questions.

As noted above, the veteran is currently service connected 
for disability associated with mechanical low back pain, but 
the Board finds that the applicable provision requires that a 
discharge result from a service-connected disability, and it 
is clear that the subject discharge resulted from a 
disability that was not yet service connected, and more 
importantly, was not found at that point to be a disability.  
However, with respect to the second question, the exception 
found at 38 C.F.R. § 21.7042(a)(5)(vi) applies when the 
veteran's discharge was for a physical or mental condition 
that was not characterized as a disability, did not result 
from the veteran's own will misconduct, and interfered with 
the veteran's performance of duty, and as was noted above, 
the veteran's DD Form 214 specifically describes the 
discharge disability as non-disabling, there is no indication 
of willful misconduct on the part of the veteran, and the 
separation code HFV1 is assigned to conditions that have been 
determined to interfere with the performance of duties.  

Accordingly, the Board finds that even if the veteran was 
discharged for the convenience of the government prior to 
completing his qualifying service, this discharge was for a 
physical or mental condition that was not characterized as a 
disability, did not result from the individual's own willful 
misconduct, and interfered with the individual's performance 
of duty, and that he is therefore eligible for Chapter 30 
benefits under 38 C.F.R. § 21.7042(a)(5).









ORDER

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


